Title: To Thomas Jefferson from Isaac Briggs, 9 January 1807
From: Briggs, Isaac
To: Jefferson, Thomas


                        
                            My dear Friend,
                            Washington City 9 of the 1 mo 1807
                        
                        Having fully ascertained the fact that I cannot continue my residence in the Southern Territories of the
                            United States without abandoning the endearing Society of a beloved Wife and five promising children, or tearing my
                            bosom-companion, invincibly reluctant, from her numerous relations deservedly dear to her, I earnestly request leave to
                            resign my commission as Surveyor of the lands of the United States South of the State of Tennessee.
                        Have the goodness also to accept of the warmest acknowledgments of which a grateful and feeling heart is
                            capable for the many proofs thou hast given me of thy esteem and approbation.
                        Accept the assurance of my gratitude and love and of my unceasing wishes for thy happiness.
                        
                            Isaac Briggs
                            
                        
                    